Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardirossian (US 2015/0241153).
Re claim 1, Mardirossian (Fig 1) discloses a system comprising: a firearm with an on-firearm locking system (16) that is configured to enable an on- firearm locking apparatus in response to an activate command; a target with a transmitter/receiver device (20); and a processor (p. 0039) that is configured to: obtain a position of the target; obtain a position of the firearm; determine whether the firearm is within a no-shoot zone of the target; and when the firearm is determined to be within a no-shoot zone of the target, send an activate command to the firearm to enable the on-firearm locking apparatus.
Re claim 2, Mardirossian discloses the system of claim 1 wherein the processor is further configured to: when the firearm is determined to not be within the no-shoot 
Re claims 3 and 4, Mardirossian (Fig 5) discloses the system of claim 1, wherein the processor is further configured to: track communication devices within the predetermined distance of the target; and send messages (tactile feedback) to the communication devices with safety instructions when the firearm is within the predetermined distance of the target.
Re claim 5, Mardirossian (see Fig 5; multiple uniforms) discloses the system of claim 1, wherein the no-shoot zone is defined by two zones, a non- operative shooting zone with the target at its center and a variable no-penetration zone for each particular weapon that serves as a ring surrounding the non-operative shooting zone.
Re claim 6 and 7, Mardirossian discloses the system of claim 5, wherein the variable no-penetration zone for a particular firearm is determined by adding a predetermined distance to the non-operative shooting zone based on characteristics of the particular firearm (see p. 0039 discussing zones determined by mass and/or force exerted on different projectiles).
Re claims 8-10, Mardirossian discloses the system of claim 1, wherein the firearm comprises: a power supply; a central processing unit (CPU); a data entry port configured to communicate with the CPU; a memory storage component configured to communicate with the CPU; a communication module configured to communicate with the CPU; a fluxgate compass component configured to communicate with the CPU; a transmitting/receiving component configured to communicate with the CPU; a switching processing component configured to communicate with the CPU; and a hard wire or .

Claim(s) 1, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shaugnessey et al. (US 8,127,482), hereinafter (“O’Shaugnessey”), provided by applicant.
Re claims 1, 8, and 11, O’Shaugnessey discloses a system comprising: a firearm with an on-firearm locking system (Fig 4) that is configured to enable an on- firearm locking apparatus in response to an activate command; a target (Fig 1, 12) with a transmitter/receiver device (Fig 2); and a processor that is configured to: obtain a position of the target; obtain a position of the firearm; determine whether the firearm is within a no-shoot zone of the target; and when the firearm is determined to be within a no-shoot zone of the target, send an activate command to the firearm to enable the on-firearm locking apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mardirossian (US 2015/0241153).
Re claims 12 and 13, Mardirossian discloses the claimed invention including a safety mechanism (16) but not the particular safety mechanisms as claimed.  However, the claimed safety mechanism are commonly known and used in the art.  At the time the invention was made it would have been obvious to modify/substitute the safety mechanism in Mardirossian as being claimed.  The motivation would be simply to replace/substitute any known or used safety mechanism used to prevent actuation of the trigger.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641